Title: To James Madison from Thomas L. McKenney, 11 June 1822
From: McKenney, Thomas L.
To: Madison, James


                
                    Sir,
                    Weston. June 11. 1822
                
                I beg leave respectfully to enclose you a prospectus of the Washington Republican, & Congressional examiner. The first division of this title has been sanctioned, always, by the composition of our political parties; but for the last an apology must be sought in the extraordinary character which has marked the doings of the U.S. Congress during the last two or three years.
                I avail myself of the occasion to assure you of my sincere attachment to you, & to your administr[a]tion, and to beg the favor of you to present my remembrance to Mrs. Madison.
                
                    Thos: L: Mckenney
                
            